        Case 3:18-cv-01645-MO              Document 37   Filed 03/26/19   Page 1 of 24




Brenna Bell (OSB #01519)
Bark
P.O. Box 12065
Portland, OR 97212
Tel: 503-331-0374
brenna@bark-out.org

Jennifer R. Schwartz (OSB #072978)
Law Office of Jennifer R. Schwartz
2521 SW Hamilton Court
Portland, Oregon 97239
Tel: 503-780-8281
Email: jenniferroseschwartz@gmail.com

Nicholas S. Cady (OSB #113463)
Cascadia Wildlands
P.O. Box 10455
Eugene, Oregon 97440
Tel: 541-434-1463
Email: nick@cascwild.org

Attorneys for Plaintiffs



                             UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION



BARK, CASCADIA WILDLANDS,                                   Case No.: 3:18-cv-01645-MO
OREGON WILD, AND
WILDEARTH GUARDIANS,                                        PLAINTIFFS’ NOTICE
                                                            OF SUPPLEMENTAL
                             Plaintiffs,                    AUTHORITY
v.

U.S. FOREST SERVICE,

                               Defendant,
                       and

HIGH CASCADE, INC.,

                               Defendant-Intervenor.
        Case 3:18-cv-01645-MO          Document 37        Filed 03/26/19     Page 2 of 24




               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       As supplemental authority in support of their Motion for Summary Judgment, Plaintiffs

respectfully submit the attached Findings and Recommendations issued on February 20, 2019, in

Klamath-Siskiyou Wildlands Center et al. v. Bureau of Land Management, No. 1:17-cv-997 (D.

Or.) (“Opinion”). In that case, Plaintiffs conservation organization challenged a federal timber

sale for non-compliance with the National Environmental Policy Act (“NEPA”), alleging that the

Bureau of Land Management (“BLM”) failed to consider a reasonable range of alternatives. Op.

at 7. Specifically, Plaintiffs alleged that the BLM’s consideration of one preferred action and a

no-action alternative did not satisfy NEPA’s alternative requirement for a discussion of

reasonable alternatives. Id. at 11.

       In its Opinion, the Court held that “the BLM's consideration of one preferred action and a

no-action alternative does not satisfy NEPA' s bare requirement for a brief discussion of

reasonable alternatives because the no-action alternative was not in fact reasonable.” Id. at 11.

The Court analyzed the “reasonableness” of the alternatives in the context of the purpose and

need for the project, which in that case was “to manage forest lands, improve forest health and

fire resiliency, and provide sustainable timber harvest.” Id. at 9. Pursuant to the BLM’s own

analysis, the no-action alternative did “absolutely none of those things,” “met none of the stated

goals and purposes of the project,” and “[b]y all indications, the no-action alternative was

unfeasible and, ultimately, not a reasonable alternative.” Id. at 9-11. The Court concluded that

“[o]n such a record, the BLM’s consideration of one preferred action and a no-action alternative

does not satisfy NEPA' s bare requirement for a brief discussion of reasonable alternatives

because the no-action alternative was not in fact reasonable.” Id. at 11.




Plaintiffs’ Notice of Supplemental Authority – Page 1
        Case 3:18-cv-01645-MO          Document 37        Filed 03/26/19     Page 3 of 24




       The situation here is identical because the Forest Service considers a single action and

no-action alternative. AR 20791. The purpose and need for the two projects are also the same:

“the primary purpose of [the Crystal Clear] project is to keep forests productive to sustainably

provide forest products now and in the future,” and “a need to remove forest products and make

improvements to stand conditions.” AR 20779. Similarly, the Forest Service also clearly

discloses that the no-action alternative will not meet this purpose and need because “[n]o forest

health or fuel treatments, or other associated actions would be implemented to accomplish

project goals, including providing forest products.” AR 20791. Thus, the no-action alternative

here is not reasonable, and therefore, the Forest Service is analyzing a single, reasonable

alternative in violation of NEPA. Op. at 11; 42 U.S.C. § 4332(2)(E).

       Respectfully submitted and dated this 26th of March, 2019.


                                                      /s/ Nicholas S. Cady
                                                      Nicholas S. Cady, OSB #113463
                                                      P.O. Box 10455
                                                      Eugene, Oregon 97440
                                                      Tel: (541) 434-1463
                                                      nick@cascwild.org
                                                      Attorney for Plaintiffs


                                 CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the foregoing with the Clerk of the Court for

the United States District Court for the District of Oregon by using the Court’s CM/ECF

system on March 26, 2019. I certify that all participants in the case are registered CM/ECF

users and that service will be accomplished by the District Court’s CM/ECF system.

                                                      /s/ Nicholas S. Cady
                                                      Nicholas S. Cady, OSB #113463
                                                      P.O. Box 10455
                                                      Eugene, Oregon 97440



Plaintiffs’ Notice of Supplemental Authority – Page 2
        Case 3:18-cv-01645-MO        Document 37        Filed 03/26/19       Page 4 of 24




                                                   Tel: (541) 434-1463
                                                   nick@cascwild.org
                                                   Attorney for Plaintiffs




Plaintiffs’ Notice of Supplemental Authority – Page 3
        Case
        Case 3:18-cv-01645-MO
             1:17-cv-00997-CL Document
                              Document 57
                                       37 Filed
                                          Filed 02/20/19
                                                03/26/19 Page
                                                         Page 15 of
                                                                 of 20
                                                                    24




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     MEDFORD DIVISION



KLAMATH SISKIYOU WILDLANDS
CENTER, et al.,
                                                                   Case No. l:17-cv-00997-CL

                      Plaintiffs,

               V.                                                  REPORT AND
                                                                   RECOMMENDATION
BUREAU OF LAND MANAGEMENT, et al.,

                      Defendants.

MURPHY COMPANY,

                      Defendant-Intervenor.

CLARKE, Magistrate Judge.

       This case comes before the Court on cross-motions for summary judgment (##31, 33,

34). Murphy Company has intervened as a defendant as the highest bidder on the timber sale,

and the American Forest Resource Council has filed an amicus brief. Plaintiffs have also filed a

Request for Judicial Notice (#52).

       Plaintiffs challenge the Bureau of Land Management's (BLM) Lower Grave timber sale

decision, claiming that the decision violated the National Environmental Policy Act (NEPA), the

Federal Lands Policy and Management Act (FLPMA), and the Administrative Procedures Act

(AP A). For the reasons below, the Plaintiffs' motion (#31) should be GRANTED in part and

DENIED in part. Similarly, the defendants' and defendant-intervenor's motions(## 33, 34)"



Page 1 REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 26 of
                                                                   of 20
                                                                      24




should be GRANTED in part and DENIED in part. Plaintiffs' Request for Judicial Notice (#52)

is DENIED. The BLM's Lower Grave timber sale decision should be remanded to the BLM for

consideration of a reasonable range of alternatives under NEPA. Plaintiffs' other challenges to

the project should be dismissed.

                                        BACKGROUND

         The Lower Grave Vegetation Management Project ("Lower Grave project," the "project,"

or "Lower Grave") occurs within a portion of the Grave· Creek watershed, north of Grants Pass

and east ofI-5 and the community of Sunny Valley. AR 9829. Its purpose is to implement forest

management activities that improve forest health and vigor and reduce wildfire danger while

providing a sustainable supply of timber and other forest commodities. AR 9833.

         Within an overall planning area of 22,841 acres, the project authorizes commercial timber

harvest of 582 acres and non-commercial hazardous fuels reduction treatments of another 378

acres. AR 2885, 9829. The project's commercial thinning occurs in "previously entered

plantations that have typically seen multiple management treatments." AR 9840. The project

also authorizes construction of 0.31 miles of permanent routes and temporary construction or

reconstruction of just over 2 miles of additional routes. AR 2885.

         The project occurs on lands governed by the Oregon and California Lands Act ("O & C

Act"), 43 U.S.C. § 2601 et seq. AR 2908. Such lands are intended primarily "for timber

production to be managed in conformity with the provision of sustained yield." 0 'Neal v. United

States, 814 F.2d 1285, 1287 (9th Cir. 1987) (per curiam). "[T]he O & C Act envisions timber

production as a dominant use." Headwaters, Inc. v. BLM, 914 F.2d 1174, 1184 (9th Cir. 1990).

Eighty-six percent (86%) of the project's acreage is on "Matrix" lands. AR 2892. Matrix lands

were designated by the 1994 Northwest Forest Plan ("NWFP") and comprise the area "in which



Page 2   REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 37 of
                                                                   of 20
                                                                      24




most timber harvest and other silvicultural activities will be conducted." AR 25980. The NWFP

recognizes that Matrix lands were designated to emphasize "the economic and social benefit of

timber harvest." AR 26023. Under the Medford RMP, BLM's primary management objective for

Matrix lands is "to produce a sustainable supply of timber and other forest commodities to

provide jobs and contribute to community stability." AR 2900, 24750.

         In February 2013, BLM provided the public with initial information about the proposed

project and held a public meeting and field trip. AR 9834, 15129-34, 15016-43 (slide

presentation from public meeting). As originally proposed, the project would have involved more

than 1,900 acres of thinning and other forest treatments, including about 120 acres of

regeneration harvest. AR 15132. BLM requested, received, and responded to the initial public

comments about the project. AR 9834, 10044-56 (BLM responses to initial comments).

         In January 2015, BLM published an Environmental Assessment ("EA") for the project

and provided the public a 45-day comment period. AR 9821- 22. The 240-page EA included

analysis and disclosure of the environmental effects of both a "no-action" alternative and the

proposed action. AR 9862-970.

         On July 30, 2015, BLM issued a Decision Record for the project that authorized timber

harvest and forest treatments on a total of 960 acres, about half of what BLM had initially

proposed. AR 2887-94. BLM also formally responded to public comments on the EA and issued

a Finding of No Significant Impact ("FONSF'). AR 2895-934.

         On August 13, 2015, Plaintiffs filed an administrative protest of the Decision Record

under 43 C.F.R. § 5003. AR 2533-80. On April 12, 2017, BLM issued a 42-page decision that

denied Plaintiffs' protest. AR 268-310. On May 11, 2017, Plaintiffs filed an administrative

appeal ofBLM's protest decision with the Interior Board of Land Appeals ("IBLA"). AR 157-



Page 3   REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 48 of
                                                                   of 20
                                                                      24




95. On July 3, 2017, IBLA issued a decision affirming BLM's decision on its merits. AR 20-39.

The IBLA decision constituted "final agency action." 43 C.F.R. § 4.403(a). On December 6,

2017, BLM issued a Determination ofNEPA Adequacy ("DNA") to take into account new owl

and vole information with regard to the project. DNA 1-7. BLM found that further NEPA

review was not warranted because the new information did not rise to a level of significance. Id.

         On June 27, 2017, Plaintiffs filed their initial complaint (#1) inthis Court against BLM.

On November 7, 2017, Plaintiffs filed a first amended complaint (#14) to name IBLA as a

defendant. On February 9, 2018, Defendants lodged the administrative records on a disc (#26).

The documents with the prefix "AR" comprise IBLA's administrative record for its challenged

July 2017 decision. (See #28). The documents with the prefix "DNA" comprise the

administrative record for BLM's December 2017 DNA, which relate to Plaintiffs' supplemental

NEPA claim. (See ##26, 27).

                                        LEGAL STANDARDS

         I.     Administrative Procedure Act

         Judicial review of agency decisions under NEPA and FLPMA is governed by Section

706 of the Administrative Procedure Act ("APA") and may be resolved through motions for

summary judgment. City of Sausalito v. O'Neill, 386 F.3d 1186, 1205 (9th Cir.2004) ( "Because

the statutes ... do not contain separate provisions for judicial review, our review is governed by

the APA"); Idaho Sporting Cong., Inc. v. Rittenhouse, 305 F.3d 957,964 (9th Cir.2002) ("We

review claims brought pursuant to ... NEPA under the standards set out in the [APA]").

         The AP A allows the reviewing court to set aside a final agency action only if it is

"arbitrary, capricious, an abuse of discretion, or not otherwise in accordance with the law." 5

U.S.C. § 706(2)(A). "A decision is arbitrary and capricious if the agency 'has relied on factors



Page 4   REPORT AND RECOMMENDATION
         Case
         Case 3:18-cv-01645-MO
              1:17-cv-00997-CL Document
                               Document 57
                                        37 Filed
                                           Filed 02/20/19
                                                 03/26/19 Page
                                                          Page 59 of
                                                                  of 20
                                                                     24




which Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the evidence before the

agency, or is so implausible that it could not be ascribed to a difference in view or the product of

agency expertise."' O'Keeffe's, Inc. v. US Consumer Product Safety Comm 'n, 92 F.3d 940,942

(9th Cir. 1996) (quoting Motor Vehicle Mfrs. Ass'n v. State Farm Mut. Auto. Ins. Co::., 463 U.S.

29, 43 (1983)). An agency action is also arbitrary and capricious if the agency fails to "articulate

a satisfactory explanation for its action including a 'rational connection between the facts found

and the choice made."' Motor Vehicle Mfrs. Ass'n, 463 U.S. at 43 (quoting Burlington Truck

Lines v. United States, 371 U.S. 156, 168 (1962)).

       Review under the APA is "searching and careful." Ocean Advocates v. United States Army

Corps ofEng'rs, 402 F.3d 846,858 (9th Cir. 2004). The court must ensure that the agency took a

"hard look" at the environmental consequences of its proposed action. Oregon Natural Resources

Council v. Lowe, 109 F.3d 521,526 (9th Cir. 1997). However, the court may not substitute its own

judgment for that of the agency. Ocean Advocates, 402 F.3d at 858. It must presume the agency

acted properly and affirm the agency when "a reasonable basis exists for its decision." Independent

Acceptance Co. v. California, 204 F.3d 1247, 1251 (9th Cir. 2000).

       II.     National Environmental Policy Act

       NEPA is "'our basic national charter for protection of the environment.'" Klamath-

Siskiyou Wild/ands Ctr. v. ELM, 387 F.3d 989, 993 (9th Cir.2004) (quoting 40 C.F.R. §

1500.l(a)). It is a procedural statute that requires federal agencies, such as the BLM, to assess the

environmental consequences of major actions before those actions are undertaken. Id. at 993.

NEPA has two purposes: (1) to ensure that federal agencies take a "hard look" at environmental

consequences to agency actions, and (2) to guarantee that the public has access to relevant



Page 5 - REPORT AND RECOMMENDATION
        Case
         Case3:18-cv-01645-MO
              1:17-cv-00997-CL Document
                               Document 37
                                        57 Filed
                                           Filed 03/26/19
                                                 02/20/19 Page
                                                          Page 10
                                                               6 ofof20
                                                                      24




information Robertson v. Methow Valley Citizens Council, 490 U.S. 332,350 (1989). NEPA is

accompanied by implementing regulations promulgated by the Council on Environmental

Quality ("CEQ"), found at 40 C.F.R. §§ 1501.1-1508.28.

       If a federal agency determines that a proposed action will significantly affect the

environment, NEPA generally requires the agency to prepare an EIS. 42 U.S.C. § 4332(c);

Klamath-Siskiyou Wild/ands Ctr., 387 F.3d at 993. To determine if the environmental impact of

a proposed action is significant enough to warrant an EIS, federal regulations permit an agency

to conduct a less-exhaustive Environmental Assessment. Id.; 40 C.F.R. § 1508.9. An EA is a

"concise public document that briefly provide[ s] sufficient evidence and analysis for determining

whether to prepare an environmental impact statement or a finding of no significant impact." Id.

An EA must "include brief discussions of the need for the proposal, or alternatives [to the

proposed action], [and] of the environmental impacts of the proposed action and alternatives." Id.

In this analysis, the agency preparing an EA must consider "the direct, indirect, and cumulative

impacts of the action" Ctr. For Envtl. Law & Policy v. U.S. Bureau of Reclamation, 655 F.3d

1000, 1006 (9th Cir.2011) (citations omitted). If the agency determines that an EIS is not

required, the agency may issue a Finding of No Significant Impact ("FONSI") and then proceed

with the action. 40 C.F.R. §§ 1501.4(e), 1508.13.

       III.    Federal Land and Policy Management Act

       The FLPMA establishes standards for public land use planning and obligates the BLM to

manage its lands under principles of multiple use and sustained yield. 43 U.S.C. § 1732(a);

Public Lands Council v. Babbit, 167 F.3d 1287, 1301 (10th Cir.1999), affd, 529 U.S. 728

(2000). FLPMA requires the Secretary of the Interior to "develop, maintain, and, when




Page 6 REPORT AND RECOMMENDATION
        Case
         Case3:18-cv-01645-MO
              1:17-cv-00997-CL Document
                               Document 37
                                        57 Filed
                                           Filed 03/26/19
                                                 02/20/19 Page
                                                          Page 11
                                                               7 ofof20
                                                                      24




appropriate, revise land use plans which provide by tracts ·or areas for the use of the public

lands." 43 U.S.C. § 1712(a).

        In accordance with FLPMA, the BLM is required to conduct district-level planning to

guide public land maintenance and development. The district-level plan in this case, the 1995

Medford District Land RMP, as amended by the Northwest Forest Plan Record of Decision

("NWFP ROD"), implements the FLPMA. The NWFP ROD was issued by the BLM and the

U.S. Forest Service ("USFS"). It establishes management requirements for all BLM and USFS

lands within the range of the northern spotted owl and includes Standards and Guidelines which

must be followed. Failure of a project to comply with the RMP is a violation of FLPMA and its

implementing regulations. Klamath-Siskiyou Wildlands Center v. Medford Dist. ofBLM, 400

F.Supp.2d 1234, 1241 (D.Or.2005). FLPMA gives the BLM "a great deal of discretion in

deciding how to achieve" such compliance. Norton v. S. Utah Wilderness Alliance, 542 U.S. 55,

66 (2004).

                                          DISCUSSION

        1.   The BLM did not fully comply with NEPA.

        Plaintiffs argue that the BLM violated NEPA because it (a) failed to consider a

reasonable range of alternatives; (b) failed to supplement NEPA in response to a newly

established northern spotted owl nest site within the project area; and (c) failed to take a "hard

look at effects of the project on the northern spotted owl regarding an alleged pattern of

overharvest in recent, similar projects. The Court agrees that the BLM failed to consider a

reasonable range of alternatives, but it does not agree with Plaintiffs' other two NEPA claims.

For the reasons below, this case should be remanded to the BLM for consideration of a

reasonable range of alternatives under NEPA.



    7   REPORT AND RECOMMENDATION
        Case
         Case3:18-cv-01645-MO
              1:17-cv-00997-CL Document
                               Document 37
                                        57 Filed
                                           Filed 03/26/19
                                                 02/20/19 Page
                                                          Page 12
                                                               8 ofof20
                                                                      24




       (a) The BLM failed to consider a reasonable range of alternatives.

       NEPA requires federal agencies to "study, develop, and describe appropriate alternatives

to recommended courses of action." 42 U.S.C. § 4332(2)(E). This provision applies whether an

agency is preparing an EIS or an EA. Native Ecosystems Council v. US. Forest Serv., 428 F.3d

1233, 1245 (9th Cir.2005). "[C]onsideration of alternatives is critical to the goals of NEPA even

where a proposed action does not trigger the EIS process." Bob Marshall Alliance v. Hodel, 852

F.2d 1223, 1228-29 (9th Cir.1988). "However, an agency's obligation to consider alternatives.

under an EA is a lesser one than under an EIS." Ctr. for Biological Diversity _v. Salazar, 695 F.3d

893, 915 (9th Cir.2012) (quoting Native Ecosys. Council, 428 F.3d at 1246). "Where with an

EIS, an agency is required to 'rigorously explore and objectively evaluate all reasonable

alternatives,' see 40 C.F.R. § 1502.14(a), with an EA, an agency is only required to include a

brief discussion ofreasonable alternatives." Salazar, 695 F.3d at 915 (quoting N. Idaho Cmty.

Action Network v. US. Dep't ofTransp., 545 F.3d 1147, 1153 (9th Cir.2008)).

       For an EA, an agency need not discuss "alternatives similar to alternatives actually

considered, or alternatives which are infeasible, ineffective, or inconsistent with the basic policy

objectives for management of the area." Bering Strait, 524 F.3d at 955 (internal citation omitted).

Additionally, an agency has discretion to detennine which alternatives to analyze in-depth. Vt.

Yankee Nuclear Power Corp. v. Natural Res. Def Council, 425 U.S. 519, 551-52 (1978).

Although an EA must discuss one or more alternatives, such discussion need only be "brief'

under the regulations. 40 C.F.R. § 1508.9; see also Native Ecosys. Council, 428 F.3d 1233.

       Nevertheless, "[t]he existence of a viable but unexamined alternative renders an [EA]

inadequate." W. Watersheds Project v. Abbey, 719 F.3d 1035, 1050 (9th Cir. 2013) (quoting

West/ands Water Dist. v. US. Dep't ofInterior, 376 F.3d 853, 868 (9th Cir. 2004)). Viable



Page 8 REPORT AND RECOMMENDATION
        Case
         Case3:18-cv-01645-MO
              1:17-cv-00997-CL Document
                               Document 37
                                        57 Filed
                                           Filed 03/26/19
                                                 02/20/19 Page
                                                          Page 13
                                                               9 ofof20
                                                                      24




alternatives are feasible, meet the stated goals of the project, or are reasonably related to the

purposes of the project. See id. at 1052 ("Feasible alternatives should be considered in detail.")

               i.      Consideration of a proposed action and a no-action alternative does
                       not meet NEPA requirements in this case.

       NEPA and its implementing regulations require an agency to consider a "no-action

alternative." 40 C.F.R. § 1502.14(d). The question here is whether that no-action alternative

satisfies NEPA's requirement to consider "appropriate alternatives to recommended courses of

action." 42 U.S.C. § 4332(2)(E).

       The Ninth Circuit has clearly held that an agency's obligation to consider alternatives in

an EA may be satisfied by detailed consideration of only two reasonable alternatives, including

the preferred action alternative and the no-action alternative. Native Ecosys. Council, 428 F.3d

at 1246 (NEPA "does not impose a numerical floor on alternatives to be considered"). The more

pertinent question here, however, is whether it always satisfies that obligation. In this case,

considering the stated purposes and goals of the project to manage forest lands, improve forest

health and fire resiliency, and provide sustainable timber harvest, a no-action alternative that

does absolutely none of those things cannot be considered reasonable.

       The seminal case considering this issue in the Ninth Circuit is Native Ecosystems Council

v. US Forest Service, 428 F.3d 1233. There, the Forest Service considered a total of six

alternatives, four of which were raised but rejected without detailed consideration. Id. at 1246.

Two    a no-action alternative and the preferred alternative - were the focus of the EA and given

detailed consideration. Id. In reviewing the substance of these two alternatives, the court first

considered the stated purpose for the project, and then it considered whether the Plaintiff's

proposed alternative was reasonable. Id. at 1247-8. The court did not specifically address

whether the no-action alternative was reasonable, but it did note that the Plaintiffs proposed

                                                                                                     I
Page 9 - REPORT AND RECOMMENDATION
                                                                                                     I
                                                                                                     \
        Case
        Case 3:18-cv-01645-MO
             1:17-cv-00997-CL Document
                              Document 57
                                       37 Filed
                                          Filed 02/20/19
                                                03/26/19 Page
                                                         Page 10
                                                              14 of
                                                                 of 20
                                                                    24




alternative, which was not considered by the agency, would have been "redundant" due to the

similarities between it and the no-action alternative. Id at 1248-9 ("Native Ecosystems's

proposed alternative also would have been redundant. The DN/FONSI makes clear that if Native

Ecosystems wanted an alternative that did not involve amending the Helena National Forest Plan

and moved the project area closer to compliance with the current hiding cover/road density

standard, it got one   the 'no action' alternative.")

       More recently, the Ninth Circuit considered whether an agency's EA considered a

reasonable range of alternatives by analyzing a no-action alternative and a proposed action, the

implementation of incidental take regulations. Center for Biological Diversity v. Salazar, 695

F.3d 893 (9th Cir. 2012). The EA described the projected impacts of the no-action alternative:

               If this alternative is implemented, no [incidental take regulations]
               would be issued. Consequently, any takes resulting from the
               proposed exploration activities would not be authorized and any
               incidental takes would be a violation of the MMPA. However,
               because the [regulations] do not explicitly permit or prohibit oil and
               gas activities, Industry could continue to conduct exploration
               activities as planned without the benefit of mitigation measures
               proposed by the Service. In that event, the Service would have no
               formal means of communicating with Industry or have the ability to
               require monitoring and mitigation of specific activities and any form
               of "take" would be a violation of the Act.

Id. at 915. The plaintiffs challenged the agency's assumptions underlying this description, but

the court found that it was a reasonable discussion of the projected effects. Id. Thus, while the

agency made it clear that the no-action alternative was not the preferred alternative, it was a

viable and reasonable alternative that was discussed and considered in depth by the agency.

       In this case, the IBLA review of the BLM' s decision discussed the unfeasibility of the no-

action alternative, stating that the effects to forest stand conditions indicate that "units would

continue to be overstocked and pre-disposed to insect and disease outbreaks and/or stand



Page 10 REPORT AND RECOMMENDATION
           Case
           Case 3:18-cv-01645-MO
                1:17-cv-00997-CL Document
                                 Document 57
                                          37 Filed
                                             Filed 02/20/19
                                                   03/26/19 Page
                                                            Page 11
                                                                 15 of
                                                                    of 20
                                                                       24




replacing wildfire (EA p. 48)." AR 0273. The BLM itself noted, in rejecting the no-action

alternative, that it would not meet the purpose and need of the project: "Under the No Action

Alternative, reductions in stand density would not occur, stand and tree development would not

be maintained on a desired trajectory, naturally occurring fuel loading would not be reduced, and

an economically feasible harvest entry would not be achieved. The No Action Alternative would

not produce a sustainable supply of timber and other forest commodities in conformity with the

principles of sustained yield and to distribute timber receipts to O&C counties (EA, p. 9)." AR

2689. Essentially, the no-action alternative met none of the stated goals and purposes of the

project.

           By all indications, the no-action alternative was unfeasible and, ultimately, not a

reasonable alternative. This conclusion is confirmed by the fact that no one in this case disputes

that some forest management action on the land in question must take place. Even the Plaintiffs

and other environmental groups agree that some thinning and logging is appropriate for the area.

On such a record, the BLM's consideration of one preferred action and a no-action alternative

does not satisfy NEPA' s bare requirement for a brief discussion of reasonable alternatives

because the no-action alternative was not in fact reasonable.

                  ii.     Discussion of an Ecological Forestry alternative would have satisfied
                          NEPA requirements for consideration of reasonable alternatives.

           As discussed above, for an EA, an agency need not discuss alternatives similar to

alternatives actually considered, or alternatives which are infeasible, ineffective, or inconsistent

with the basic policy objectives for management of the area. Feasible alternatives which meet

the stated goals of the project should be considered in detail.

           In challenging the BLM's preferred alternative, Plaintiffs' primary focus is on a proposed

Ecology Forestry alternative, which they claim has been successfully implemented by the


Page I I    REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 12
                                                                16 of
                                                                   of 20
                                                                      24




Medford BLM in other dry forests. 1 AR 2537. Plaintiffs suggested an Ecological Forestry

alternative in public comments to the proposed project.

          The BLM noted in response to these public comments that an Ecological Forestry

approach satisfies the same or similar goals as the proposed Lower Grave project. AR 2704.

Defendant's brief confirms this, asserting that BLM "reasonably found that assessing a full

Ecological Forestry alternative was not needed because BLM's proposed action overlapped with

the goals and strategies of Ecological Forestry." Def Cross-Motion (#34) p. 16 (citing AR 281,

"noting that the project proposed Ecological Forestry principals where appropriate.").

Overlapping goals and strategies do not necessarily mean that the proposed alternatives are

similar, however.

          The primary difference between Plaintiffs' Ecological Forestry suggestion and the

BLM's preferred action alternative is that a dry-forest project would retain more of the older,

residual legacy trees (trees over 150 years in age). Plaintiffs claim this would increase stand

resiliency in the face of a fire. AR 1720. By contrast, BLM's proposed regeneration harvest

would leave only 6-8 trees per acre and would, in the short-term, increase fire hazard. AR 2697

("As the stand develops it would represent a shrub fuel model with an increased fire behavior

potential as vegetation occupies the site."). The BLM noted that fire resiliency will improve over

time, but it acknowledged that the agency will have to go back into this area to reduce fire hazard

in the future. Id. ("As these forest stands mature (TU or TL fuel models), fire behavior would

decrease and fuel loading and ladder fuels would be reduced through Silviculture practices.").




1
 Plaintiffs claim that not only would such an alternative minimize owl impacts, retain more old-growth legacy trees,
eliminate traditional regeneration harvest, and generate a sustainable amount of commercial timber, it would also
specifically cater to the dry nature of the project area and reduce, rather than increase, frre risk. Id. The Court
refrains from considering or commenting on the substantive merits of these goals, but it acknowledges that, as
discussed below, they seem to overlap with the stated purpose and needs of the project at issue in this case.

Page 12    REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 13
                                                                17 of
                                                                   of 20
                                                                      24




This difference, though it may only apply to a small portion of the project overall, represents a

distinct alternative that should be fully discussed in the public sphere unless the BLM has

determined that it is unfeasible, ineffective, or inconsistent with other policy objectives.

          Without explicitly stating that an Ecological Forestry alternative would be unfeasible,2

ineffective, or inconsistent with other policy objectives, the other responses given by the BLM,

both to public comments and to the Court, imply that was rejected because it would not yield as

much timber harvest as the preferred action. See AR 280-81 (defending regeneration harvest as

appropriate under the 1995 Medford RMP); and AR 2873 (stating in response to public

comment, "The 1995 RMP does not require the analysis of an Ecological Forestry Alternative,"

and going on to explain, "The RMP directs proposals on the Matrix land use allocation to

produce a sustainable supply of timber and other forest commodities to provide jobs and

contribute to community stability."). Of course, the project needs to provide a certain level of

timber harvest and yield to make the project economically viable to the timber industry, and to

meet the stated purpose of the project, but there is no indication in the record of what that

optimal level is, nor what the economic difference would be between the regeneration harvest

treatment and the Ecological Forestry alternative. By failing to have a discussion on the record

about these differences, neither the agency nor the public can participate in the informed

decision-making process contemplated by NEPA.

          The BLM did not determine on the record that the Ecological Forestry Alternative was

unfeasible, ineffective, or inconsistent with other policy objectives. Nor is it similar enough to




2
 In briefing this issue, defendants claim that the Ecological Forestry alternative was not viable based on Plaintiffs'
claims in recent unrelated litigation over another timber project in southern Oregon. Defendants claim that Plaintiffs
represented in that litigation that BLM lacked authority under the 1995 Medford RMP to consider or implement an
Ecological Forestry alternative. The Court does not find any evidence of this reasoning in the record, and therefore
fmds that it is outside the scope of this Court's review ofBLM's decision and process in this case.

Page 13    REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 14
                                                                18 of
                                                                   of 20
                                                                      24




warrant the lack of discussion over the potential differences in fire resiliency and economic

viability. Therefore, consideration of an Ecological Forestry Alternative would have satisfied the

NEPA requirements to consider a reasonable range of alternatives.

                 iii.    Practical considerations and conclusion

          The Court is mindful of staying in its judicial "lane," and, in particular, not attempting to

be a forestry expert. However, the Court cannot help but be aware of the economic and

environmental destruction caused by recent severe wildfires in Southern Oregon. Everyone

agrees, immediate action is needed in the forests to reduce serious future risk to life, property,

and the forests themselves. The stakeholders in environmental litigation like the present case

have developed an unfortunate, but understandable, mistrust of each other over many years of

doing battle in court. This Court, having handled these cases for many years, believes that all

parties are acting in good faith. Although they have differing perspectives, they do have

common goals, including improving forest health and increasing fire resiliency, and they share a

sincere desire to manage forests in a sustainable and economically appropriate way for future

generations.

          The government, environmental groups, and timber interests have collaborated on

successful forest management projects in recent years. It can be done. Each party has expertise

that should be at the table in discussing and planning these public projects. Such collaboration

has the promise to result in more transparency, improved outcomes, and fewer projects stuck in

time consuming litigation. As with most compromise in life, "the perfect should not get in the

way of the good." This project fell short of that collaborative spirit.

          In this case, while there is no "minimum number" of alternatives the agency is required to

consider, when a distinct, feasible alternative is presented that matches the stated goals of the



Page 14    REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 15
                                                                19 of
                                                                   of 20
                                                                      24




project, considering such an alternative would certainly "foster informed decision-making and

informed public participation," as contemplated by NEPA. Finally, such a robust discussion

might have better avoided litigation, allowing this project to be implemented in a more timely

manner. This case should be remanded back to the BLM for consideration of a reasonable range

of alternatives. Viable alternatives that meet the stated goals of the project should be considered.

          (b) The BLM did not violate NEPA by failing to supplement NEPA in response to a
              newly established northern spotted owl nest site within the project area.

          An agency is not obligated to supplement an environmental document "every time new

information comes to light" after the document's completion. Marsh v. Oregon Nat. Res.

Council, 490 U.S. 360,373 (1989). "To require otherwise would render agency decisionmaking

intractable, always awaiting updated information only to find the new information outdated by

the time a decision is made." Id.

          Although federal agencies are not required to supplement an environmental document

every time new information comes to light, the NEPA implementing regulations require federal

agencies to supplement an EIS in response to "significant new circumstances or information

relevant to environmental concerns and bearing on the proposed action or its impacts." 40 C.F.R.··

§ 1502.9(c)(l )(ii). The regulations do not mention supplementation of an EA, but the Ninth

Circuit has held that the standard for supplementing an EIS also applies to an EA. Idaho Sporting

Cong. v. Thomas, 137 F.3d 1146, 1152 (internal citations omitted), overruled on other grounds

by Lands Council v. McNair, 537 F.3d 981,997 (9th Cir. 2008).

          In this case, after the Project decision issued, site 4625 and its northern spotted owl pair

"moved to the northwest and successfully nested in a new alternate location (4625C) [moving

from 4625B]." AR 00367 (Owl Movement Review 1). In response to the owl site movement,

BLM modified the Project by dropping treatment in certain units to avoid a potential increase in


Page 15    REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 16
                                                                20 of
                                                                   of 20
                                                                      24




adverse effects to owls. Determination of NEPA Adequacy (DNA 5). USFWS 3 agreed with that

response and did not require re-initiation of consultation under the ESA. Id. As BLM explained:

                  [T]he EA already disclosed that silviculture treatments for site 4625
                  may have adverse effects on owls .... The site movement does not
                  change the scale of effects on NSO from the project .... [USFWS]
                  concluded that the project would reduce habitat for NSO site 4625
                  and result in incidental take of owls .... [USFWS] agreed with the
                  BLM's conclusion to drop or modify any treatments in nest patch
                  areas and avoid re-initiation of consultation (USFWS December
                  2016).

DNA 12.

          Here, BLM reasonably concluded that the movement of owl site 4625 followed by

BLM's dropping of treatments in ce1iain units that implicated the relocated owl site did not

change the effects analysis for the Project, as a result of which NEPA supplementation was not

required. AR 367-70 (Owl Movement Review). BLM subsequently documented that conclusion

in a Determination of NEPA Adequacy, DNA 1-7, accompanied by a Supporting Information

Report. DNA 8-16. BLM's conclusion is supported by the record, and the Court finds that it was

not arbitrary or capricious.

          (c) The BLM did not violate NEPA by failing to take a "hard look" at effects of the
              project on the northern spotted owl based on potential overharvesting.

          Plaintiffs claim that BLM failed to take a hard look at the effects of the project on the

spotted owl because BLM failed to disclose "foreseeable overharvesting" of nesting, roosting,




3
  Also informative is USFWS's incidental take statement for the Project. USFWS recognized in the BiOp that owl
site 4625 would be adversely affected by the Project's proposed degree of habitat modification, even though no
nesting/roosting/foraging habitat was being removed or downgraded at the owl site. AR 6485 (BiOp 41). See also
AR 6486 (BiOp 42) (anticipating "harm to spotted owls" at site 4625). USFWS concluded that Project
implementation was "likely to incidentally take" the owl pair at site 4625, along with an estimated 1.5 juveniles at
the site. AR 6502 (BiOp 58). The owl site movement did not change the projected level of harm to owls. DNA 12
(Supporting Information Report 5). It makes no sense to require a NEPA supplement confirming the Project is still
likely to take the owls at site 4625 the effects simply are no different.

Page 16    REPORT AND RECOMMENDATION
        Case
        Case 3:18-cv-01645-MO
             1:17-cv-00997-CL Document
                              Document 57
                                       37 Filed
                                          Filed 02/20/19
                                                03/26/19 Page
                                                         Page 17
                                                              21 of
                                                                 of 20
                                                                    24




foraging and/or dispersal habitat. According to Plaintiffs, BLM has a pattern and practice of

allowing overharvesting of owl habitat on vegetation management projects.

       NEPA require~ an agency to take a "hard look" at the environmental consequences of a

proposed action. Native Ecosys. 697 F.3d at 1051. Particularly in the context of an EA, this does

not mean an agency must "'compile an exhaustive examination of each and every tangential

event that potentially could impact the environment."' Id. at 1053 (quoting Tri-Valley CARES v.

US. Dep't ofEnergy, 671 F.3d 1113, 1120 (9th Cir. 2012)). Rather, a NEPA "hard look" means

the agency reasonably considered the foreseeable direct, indirect and cumulative effects of its

proposed action. Salazar, 695 F.3d at 916-17. Regarding a challenge to an agency's substantive

conclusions, the scope of judicial review is "quite narrow." Akiak Native Cmty. v. US. Postal

Serv., 213 F.3d 1140, 1146 (9th Cir. 2000). "We ordinarily 'must defer to the informed

discretion of the responsible federal agencies."' Id. (quoting Marsh, 490 U.S. at 377).

        First, procedurally, this claim does not appear to be properly before the Court, based on

the claims presented to IBLA for review. Plaintiffs did raise a NEPA claim alleging that BLM

failed to address uncertainty about the project meeting canopy standards for owl habitat. AR

182-84. IBLA in turn found that Plaintiffs failed to explain "why BLM was required to discuss

other timber sales iµ this particular EA, how BLM's actions in other projects equates to

uncertainty or error in this project, and how this information amounts to 'uncertainty in the

data."' AR 33.

       Second, substantively, the BLM did respond to comments raising the issue of unplanned

overharvest, and it stated why the agency did not believe the past implementation errors would

be a problem for this project. AR 2872-73. Namely, the agency indicated that metrics used on

prior projects were not sufficient to ensure that owl habitat was being properly maintained. Id.



Page 17 REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 18
                                                                22 of
                                                                   of 20
                                                                      24




BLM then discussed using a different metric as a more quantitative approach to maintaining

habitat and indicated that meeting these retention requirements "are a project priority." Id. As to

concerns regarding implementation, BLM noted in the same response that

                 the project silviculturalist and wildlife biologist worked together and
                 reviewed the marking within each unit. They worked with and
                 monitored the contract marking crews and during the process made
                 several adjustments to the marking within the units. For some units
                 this process occurred multiple times to ensure that basal area
                 requirements were achieved.

Id. The Court finds no reason to second-guess these substantive conclusions by the agency, nor

to disbelieve BLM's stated intent to prioritize proper monitoring and implementation to avoid

overharvesting.

          Finally, in the same way that the Court does not find BLM' s arguments regarding

Plaintiffs' claims in other litigation regarding Ecological Forestry persuasive, the Court does not

find Plaintiffs arguments about BLM's actions on other projects indicative of their likely actions

on this project. 4 The government is granted the presumption that it will follow its own

recommendations and guidelines, and the record shows that it has anticipated the issue and found

improved ways to track compliance and avoid overharvesting. Thus, it is not clear that this issue

is properly before the Court, but even if it is, the BLM did not fail to take a hard look at effects

on the northern spotted owl habitat based on potential overharvesting.

          II. BLM fully complied with FLPMA.

          Plaintiffs claim that BLM violated FLPMA by designating three active red tree vole sites

as non-high priority sites that would be treated as part of the project and by declining to protect

certain later-discovered vole sites.



4For this reason, and because there is no indication that the documents proposed were part of the agency record or
part of the record on administrative appeal to IBLA, Plaintiffs' motion for judicial notice (#52) is denied.

Page 18    REPORT AND RECOMMENDATION
        Case
        Case 3:18-cv-01645-MO
             1:17-cv-00997-CL Document
                              Document 57
                                       37 Filed
                                          Filed 02/20/19
                                                03/26/19 Page
                                                         Page 19
                                                              23 of
                                                                 of 20
                                                                    24




       FLPMA requires BLM to manage lands in compliance with the governing Medford

RMP. See 43 U.S.C. §§ 1712, 1732(a); Klamath-Siskiyou Wildlands Center v. Medford Dist. of

BLM, 400 F. Supp. 2d 1234, 1241 (D. Or. 2005). FLPMA gives the BLM "a great deal of

discretion in deciding how to achieve" such compliance. Norton v. S. Utah Wilderness Alliance,

542 U.S. 55, 66 (2004).

       Here, the Lower Grave project is consistent with the 1995 Medford RMP. The Medford

RMP requires that BLM undertake pre-disturbance surveys of voles prior to habitat-modifying

activities. AR 9930-31, 26104. BLM conducted such surveys and detected 997 vole nests and

308 vole sites. AR 9929, 7378.

       BLM also complied with the Medford RMP as amended by the standards and guidelines

from the 2001 amendments to the NWFP. The 2001 amendments, "amend[ed]" the Medford

RMP. AR 22921. Under the 2001 amendments, the red tree vole is classified as an uncommon

(not rare) species assigned to Category C. AR 23033 (Standards and Guidelines 49) (listing the

vole as a Category C species); Klamath-Siskiyou Wildlands Center v. Boody, 468 F.3d 549,553

(9th Cir. 2006) (recognizing that the 2001 amendments assigned the vole to Category C). Under

these guidelines, local land managers are expressly provided discretion to make "case-by-case"

determinations that particular vole sites are "non-high priority" and therefore subject to land

management actions. AR 22994 (Standards and Guidelines 10). These determinations require

"local interagency concurrence" with FWS and the U.S. Forest Service. AR 22994.

       Here, BLM followed the framework delineated in the 2001 NWFP amendments in

reaching its site-by-site determination that the three vole sites are non-high priority. BLM

applied specific scientific criteria in its analysis, and both FWS and the U.S. Forest Service

concurred with BLM's proposal. AR 7377-408 (BLM analysis), AR 7262-63 (FWS



Page 19 REPORT AND RECOMMENDATION
          Case
          Case 3:18-cv-01645-MO
               1:17-cv-00997-CL Document
                                Document 57
                                         37 Filed
                                            Filed 02/20/19
                                                  03/26/19 Page
                                                           Page 20
                                                                24 of
                                                                   of 20
                                                                      24




concurrence), AR 7409 (U.S. Forest Service concurrence). BLM therefore complied with the

Medford RMP and FLPMA.

                                      RECOMMENDATION

          For the reasons stated above, this case should be remanded to the BLM for consideration

of a reasonable range of alternatives. Viable alternatives that meet the stated goals of the project

should be considered. Plaintiffs' other challenges to the project should be dismissed.

          This Report and Recommendation will be referred to a district judge. Objections, if any,

are due no later than fourteen (14) days after the date this recommendation is filed. If objections

are filed, any response is due within fourteen (14) days after the date the objections are filed. See

Fed. R. Civ. P. 72, 6. Parties are advised that the failure to file objections within the specified

time may waive the right to appeal the District Court's order. Martinez v. nst, 951 F.2d 1153

(9th Cir. 1991).                                                      ,,.,,,~

                                       DATED this        -i,g,,,,,,-;~T   _,..-,;,nr1


                                                     ,,,./
                                                 /
                                         /~-+--:;,£-----=--------z;..~
                                                 mted States Magistrate Judge




Page 20    REPORT AND RECOMMENDATION
